Citation Nr: 0524104	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  02-07 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected right lateral epicondylitis, currently evaluated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to April 
1992.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO).  

Procedural history

In February 2001, the RO received the veteran's claim of 
entitlement to service connection for a right elbow disorder, 
which he claimed as secondary to his service-connected right 
shoulder disorder.  Service connection was granted for right 
lateral epicondylitis in a June 2001 rating decision, and a 
10 percent disability rating was assigned.  The veteran 
disagreed with the 10 percent rating and the appeal was 
perfected with the timely submission of his substantive 
appeal (VA Form 9) in May 2002.  

The veteran presented personal testimony at a Travel Board 
hearing chaired by the undersigned Veteran's Law Judge in 
February 2003.  The transcript of the hearing is associated 
with the claims folder.

In August 2003, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, in May 2005 the VA Appeals Management Center 
issued a supplemental statement of the case (SSOC) which 
continued the previous denial.  

Issue not on appeal

Also in the June 2001 rating decision, the RO denied the 
veteran's claim of entitlement to an increased rating for his 
service-connected right shoulder disorder.  The veteran has 
not disagreed as to that issue.  Accordingly, that issue is 
not within the Board's jurisdiction and will be addressed no 
further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  


FINDING OF FACT

The veteran's right elbow disability is manifested by 
complaints of stiffness in the morning and pain on extended 
use.  Objective clinical findings include full range of 
motion and full strength with pain at the extents of flexion 
and on extension.


CONCLUSION OF LAW

The criteria for a higher disability rating for a right elbow 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5206, 5207 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected right lateral epicondylitis.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002 & Supp. 
2005)].  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002 & Supp. 2005); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2004).  The Board observes that the 
veteran was notified by the June 2001 rating decision, by the 
March 2002 statement of the case (SOC), and by the May 2005 
SSOC of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  More significantly, a letter was sent to the veteran 
in July 2004, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  That letter explained in detail the elements that must 
be established in order to grant an increased disability 
rating; it enumerated the evidence already received; and it 
provided a description of the evidence still needed to 
establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(1) 
(2004).  In the July 2004 VCAA letter, the RO informed the 
veteran that the RO would get such things as "[r]elevant 
records from any Federal agency.  This may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration."  He was also notified 
that on his behalf, VA would make reasonable efforts to get 
"[r]elevant records not held by a Federal agency.  This may 
include records from State or local governments, private 
doctors and hospitals, or current or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b)(1) (2004).  The July 2004 letter told the veteran 
"[y]ou must give us enough information about your records so 
that we can request them from the person or agency that has 
them.  If the holder of the records declines to give us the 
records or asks for a fee to provide them, we'll notify you 
of the problem.  It's your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal department or agency."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2004).  The July 2004 letter 
specifically informed the veteran: "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us." 

The Board finds that the July 2004 letter properly notified 
the veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on his behalf.  Even 
though the letter requested a response within 60 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
18 Vet. App. 112 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  The RO sent the veteran 
a letter in May 2001, prior to the initial adjudication in 
June 2001.  That letter provided the same essential 
information as the July 2004 letter, but in the context of a 
service connection claim.  While the issue currently before 
the Board is an increased rating claim arising from the grant 
of service connection in June 2001, VA's general counsel has 
held that, if, in response to notice of its decision on a 
claim, VA receives a notice of disagreement that raises a new 
issue (i.e., an increased rating), section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-03.  Such is the case here.

Moreover, following receipt of the July 2004 letter, the 
veteran was afforded ample opportunity to respond and to 
submit or identify evidence pertinent to his claim.  The 
claim was then readjudicated in May 2005.  The Court recently 
held in Mayfield v. Nicholson, 19 Vet. App. 103 (2005) that 
timing errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  

The Board is therefore satisfied that in consideration of 
either the May 2001 or July 2004 letter, the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA 
does not apply where there is extensive factual development 
in case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in response to the Board's August 2003 remand 
the veteran's recent VA outpatient treatment records were 
obtained.  The veteran identified records from the Audie 
Murphy VA Medical Center in San Antonio, Texas.  The RO 
requested and obtained these records.  The veteran was 
afforded VA examinations in May 2001 and in April 2000.  
There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.

The veteran contended in his May 2002 substantive appeal and 
during his February 2003 hearing that his right elbow 
condition was getting worse.  The Board notes that the most 
recent examination of the veteran's right elbow took place in 
May 2001.  The Court has held that where the veteran claims 
that a disability is worse than when originally rated, and 
the available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination. See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) [where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted].  

However, in this case, the Board's August 2003 remand was for 
the specific purpose of obtaining the most recent treatment 
records.  This evidence has been obtained.  It provides a 
more recent clinical picture of the veteran's service-
connected right elbow disability.  Critically, there is no 
indication in this updated medical evidence that the 
veteran's condition has in fact changed or worsened since the 
May 2001 examination, or that the May 2001 examination has 
been rendered inadequate to fairly evaluate his condition.  
The most recent medical evidence, a April 2004 treatment 
record, shows that the veteran's right elbow condition is 
"STABLE."  

The veteran's recent contentions are essentially the same as 
those he described to the May 2001 examiner, i.e., that his 
elbow is stiff in the morning and becomes painful with 
extended use.  Accordingly, the Board finds that a remand for 
another examination is not necessary. 

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He presented personal testimony at a 
hearing chaired by the undersigned Veterans Law Judge in San 
Antonio, Texas in February 2003.  The veteran's  
representative has also submitted written argument in his 
behalf, most recently in July 2005.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Accordingly, the Board will proceed to a decision on the 
merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Specific schedular criteria

Diagnostic Code 5024 [Tenosynovitis] rates by analogy to 
limitation of motion of affected parts.

Limitation of motion of the elbow is rated under Diagnostic 
Codes 5206 and 5207, which provide as follows for the right 
arm:

Diagnostic Code 5206 [Forearm, limitation of flexion of] 

50%  Flexion limited to 45 degrees;

40%  Flexion limited to 55 degrees;

30%  Flexion limited to 70 degrees;

20%  Flexion limited to 90 degrees;

10%  Flexion limited to 100 degrees;

0%  Flexion limited to 110 degrees.

See 38 C.F.R. § 4.71a, Diagnostic Code 5206 (2004)

Diagnostic Code 5207 [Forearm, limitation of extension of]

50%  Extension limited to 110 degrees;

40%  Extension limited to 100 degrees;

30%  Extension limited to 90 degrees;

20%  Extension limited to 75 degrees;

10%  Extension limited to 60 degrees;

10%  Extension limited to 45 degrees.

See 38 C.F.R. § 4.71a, Diagnostic Code 5207 (2004)



Analysis

The veteran is seeking an increased disability rating for his 
service-connected right lateral epicondylitis, which is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5024, by analogy to Diagnostic Codes 
5206, 5207 (2004).  The relevant schedular criteria have been 
set out in the section immediately above.  The veteran 
essentially contends that the symptomatology associated with 
his right elbow disability is more severe than is 
contemplated by the currently assigned rating.  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran has been diagnosed with lateral epicondylitis of 
the right elbow.  That specific condition is not listed in 
the rating schedule.  When an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  38 C.F.R. § 4.20 (2004).

By the veteran's account, the principal manifestation of his 
lateral epicondylitis is pain associated with motion of his 
right elbow.  Such symptoms have to some extent been 
confirmed on objective examination.  Diagnostic Codes 5206 
and 5207 deal directly with limited flexion and extension of 
the elbow.  

Diagnostic Codes 5206 and 5207 appear to most closely match 
the evidence and reported symptomatology with respect to the 
veteran's right elbow disorder.  The veteran's primary 
complaints center on pain associated with motion.  The 
veteran has not requested that another diagnostic code be 
used.  Accordingly, Diagnostic Codes 5206 and 5207 are the 
most appropriate as to this issue, and the Board will apply 
them below.

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons that will now be addressed, finds that the veteran's 
overall level of symptomatology is not consistent with that 
enumerated for a higher rating.  

Ratings under Diagnostic Code 5206 and 5207 are progressive, 
with higher percentages associated with greater limitation of 
motion.  To warrant a 20 percent rating under Diagnostic 
Codes 5206, 5207, the evidence would have to show either that 
flexion was limited to 90 degrees, or that extension was 
limited to 75 degrees.  The May 2001 VA examiner found that 
the veteran had full range of motion of the right elbow.  
Similarly, in April 2000, the veteran was found to have full 
range of motion.  The Board can identify no objective 
findings in the medical evidence of record that would 
indicate or suggest that range of motion of the veteran's 
right elbow is limited to the extent that would approximate a 
20 percent or higher rating.  

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected right elbow 
disability.  The Board believes that the objective evidence 
of record, which as indicated above demonstrates full range 
of motion of the elbow, outweighs the veteran's essential 
contention that a higher rating is warranted.  

In addition, the Board has considered the Court's holding in 
Mauerhan v. Principi, 16 Vet. App. 436 (2002), which provides 
that, the use of the term "such as" in the rating criteria 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability 
rating.  However, the Board has identified no symptomatology 
or other aspect of the veteran's service-connected right 
elbow disorder that would enable it to conclude that the type 
and degree of symptomatology contemplated for a higher 
disability rating have been approximated, and the veteran and 
his representative have pointed to no such pathology.  

DeLuca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2004).  See DeLuca, supra.  The veteran's 
chief complaint with respect to his right elbow is pain.  The 
veteran also stated at his February 2003 hearing that he 
experiences weakness in his right hand.  However, the Board 
notes the finding of the May 2001 VA examiner that the 
veteran had full strength associated with motion of the 
elbow.  

In this connection, the Board observes that service 
connection is in effect for right shoulder impingement.  
Indeed, service connection was granted for the right elbow 
disability as secondary to the right shoulder disability.  
Although the veteran is competent to describe his right upper 
extremity symptoms, he is not competent to relate those 
symptoms to a particular cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

Accordingly, the Board finds that the evidence does not 
support a higher disability evaluation on the basis of 
additional functional loss under 38 C.F.R. §§ 4.40 and 4.45 
(2004).

Fenderson considerations 

In this case, the medical evidence of record has changed very 
little over the course of the veteran's appeal.  As noted 
above, an April 2004 treatment report described the veteran's 
condition as stable.  one of the medical evidence of record 
would allow for the assignment of a 20 percent or higher 
disability rating at any time during the period of time here 
under consideration, i.e., from February 23, 2001 to present.  
Based on the record, the Board finds that a 10 percent 
disability rating was properly assigned for the entire 
period.   

Extraschedular ratings

The Board notes in passing that the veteran has not in 
connection with this appeal indicated or presented evidence 
to support the premise that his service-connected right 
lateral epicondylitis results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In the event the veteran believes consideration of 
an extraschedular rating for his right lateral epicondylitis 
is in order, he may raise this with the RO.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected right lateral epicondylitis.  
The benefit sought on appeal is accordingly denied.


ORDER

The criteria for an increased disability rating not having 
been met, the veteran's claim of entitlement to an increased 
evaluation for his right lateral epicondylitis is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


